Citation Nr: 0418884	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating determination of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran died in September 1999.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.

2.  The cause of the veteran's death listed on the death 
certificate was end stage heart failure due to chronic 
obstructive pulmonary disease due to system lupus.

3.  End stage heart failure, chronic obstructive pulmonary 
disease, and system lupus were not manifest during service 
and are not attributable to service.

4.  The veteran's death is not attributable to VA hospital 
care, surgical or medical treatment, or examination.


CONCLUSIONS OF LAW

1.  A disability incurred in wartime service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  VA hospital care, medical or surgical treatment, or 
examination did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1151, 1310 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the appellant of which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2003).  The record shows that VA has met 
its duties.  The appellant was notified of evidence and 
information needed to substantiate and complete her claim and 
who had what duties in numerous items of correspondence 
including the May 2001 VCAA letter to her.  That letter 
advised her of VA's duty to notify her about her claim, what 
VA's duty to assist her in obtaining evidence is, what the 
evidence must show to establish entitlement, what information 
or evidence was still needed from her, what she could do to 
help with her claim, when and where to send information, what 
had been done to help with her claim, and what to do if she 
had questions or needed assistance.  It also advised her to 
provide information as to who had evidence which was not 
previously identified.

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA made reasonable efforts to obtain service medical 
records, VA medical records, and private medical records.  A 
service discharge examination report, VA medical records, 
private medical records, the veteran's death certificate, and 
lay statements from the appellant are of record.  Reasonable 
efforts were made to obtain necessary evidence.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, No 01-944 (U.S. Vet App. 
Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.

In the present case, regarding the issues, a substantially 
complete application was received in September 1999.  
Thereafter, in a rating decision dated in October 1999, 
benefits were denied.  The VCAA letter was sent in May 2001.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the appellant in May 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, additional evidence was obtained and the 
claim was considered based on the evidence of record in March 
2002, and a supplemental statement of the case was issued in 
March 2002.  The supplemental statement of the case advised 
the claimant of a further opportunity to respond.  In May 
2002, the claimant indicated that she had no additional 
evidence to furnish.  A supplemental statement of the case was 
issued in June 2003 indicating that the claim was considered 
in June 2003 based on review of all the evidence of record.  
The claimant was advised that she had additional time within 
which to respond.  Clearly, there was process after the VCAA 
letter was issued.

Service connection for cause of death

The veteran's death certificate indicates that he died in 
September 1999 from end stage heart disease due to chronic 
obstructive pulmonary disease due to system lupus.  At the 
time of his death, service connection was not in effect for 
any disability.  

Initially, the Board notes that the appellant has not alleged 
that disease causing the veteran's death was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Heart disease or systemic lupus erythematosus will be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from a 
period of service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
It is considered the principal cause of death when it, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For it to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially to cause death.  
38 C.F.R. § 3.312(c).  The above laws and regulations apply 
in determining whether the cause of death is 
service-connected.  38 U.S.C.A. § 1310(a) (West 2002).  

The veteran's September 1946 service discharge examination 
report shows that examination of his skin, cardiovascular 
system, lungs, and genitourinary system was normal.  He had 
no musculoskeletal defects and his blood pressure was 130/80.  
A chest X-ray was negative.

A February 1972 private medical record reports a history of 
myocardial infarction in December 1971.  A November 1987 
private medical record reports chronic obstructive pulmonary 
disease.  A May 1999 VA medical record states that systemic 
lupus erythematosus was diagnosed in 1995 with rash and 
arthritis.

The Board concludes, based on the evidence, that the 
veteran's fatal heart disease, chronic obstructive pulmonary 
disease, and system lupus were unrelated to service.  The 
service medical records are negative for complaints, findings 
or manifestation of heart disease, lung disease or lupus.  In 
fact, the cardiovascular system, lungs, chest X-ray, skin, 
and musculoskeletal system were either described as normal or 
without defects at time of separation.  This evidence tends 
to establish that the fatal disease processes were not 
present in service.  Similarly, there is no competent 
evidence of the fatal processes within 1 year of separation 
from service.  Rather, the most probative evidence 
establishes the presence of heart disease in 1971, chronic 
obstructive pulmonary disease in the 1980's, and a report of 
a diagnosis of lupus in 1995.  There is no competent evidence 
attributing the onset of the disease processes to any 
incident of service

A May 2002 statement from the appellant that the veteran was 
sick a lot from the time he was in Japan until he died in 
September 1999 is not competent evidence showing that heart 
disease, chronic obstructive pulmonary disease, or systemic 
lupus erythematosus is related to service.

A May 2002 statement from the appellant requires the Board to 
discuss whether the veteran's death was caused by in-service 
radiation exposure or associated with participation in a 
radiation-risk activity.  See 38 C.F.R. §§ 3.303, 3.311 and 
38 U.S.C.A. § 1112(c).  In the appellant's statement, she 
indicated that the veteran went to Japan to clean 
contamination, and that he was sick a lot until the time of 
his death.

However, none of the diseases which the death certificate 
shows caused the veteran's death is listed as a radiogenic 
disease under 38 C.F.R. § 3.311 (2003), none is listed as 
presumptive disease in a radiation exposed veteran under 
38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309, and 
the appellant has submitted no competent evidence which 
indicates that any of the veteran's fatal diseases was caused 
by in-service radiation exposure or is a radiogenic disease.  
Since the appellant is a layperson, she is not capable of 
indicating that the veteran's fatal diseases were caused by 
in-service radiation exposure or were radiogenic.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Furthermore, as for 
38 U.S.C.A. § 1112(c), the list of enumerated diseases 
thereunder is exclusive and does not include the veteran's 
fatal diseases.  

In short, the veteran's fatal end stage heart disease, 
chronic obstructive pulmonary disease, and system lupus are 
unrelated to service. 

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1151

The veteran's death certificate indicates that he died in 
September 1999 from end stage heart disease due to chronic 
obstructive pulmonary disease due to system lupus.

In August 2000, the appellant contended that the VA Medical 
Center negligently treated the veteran and that such 
negligence contributed to the veteran's death.  She indicated 
that VA negligence had occurred during several VA visits, and 
that VA had continuously overmedicated the veteran over the 
years.  On an occasion in June 1999, the veteran had had to 
wait several hours before being examined.  Then, when the 
examining VA physician attempted to make the veteran stand 
after the appellant had told the examining VA physician that 
the veteran could not stand, the veteran fell to the floor.  
He was then rushed to the emergency room and then was 
admitted to the hospital that night, for 4 days.  During the 
hospitalization, they did tests to determine he had a stroke.  

A July 1999 record reflects a history of falls before and 
after insertion of a pacemaker.  The falls were without 
warning.  There were episodes of disorientation and 
automatism. 

August 1999 VA medical records report toxic metabolic 
encephalopathy and resolving toxic metabolic encephalopathy.  
A September 1999 VA medical record reports the veteran's 
inability to walk for 2 months.  The veteran had right lower 
lobe and right middle lobe infiltrate, low grade fever, 
yellow sputum, and increased shortness of breath for the past 
two weeks.  It was felt that this was likely a pneumonia.  
Infection was suspected to be the cause of the veteran's 
mental status.

A September 6, 1999 VA medical record states that after 
further discussion with the family, it was felt that the 
veteran's neurological status had resulted from a 
longstanding degenerative process over the last 4-5 years.  A 
September 7, 1999 VA medical record notes to minimize 
polypharmacy.

Another September 7, 1999 VA medical record notes that the 
veteran's chronic deterioration of mental functioning was 
most likely related to Alzheimer's type and/or multi-infarct 
dementia, as CT showed multiple small infarcts consistent 
with small vessel ischemic disease.  Recent acute mental 
status change could be part of the course of his illness or 
could be due to exacerbation with infection, or it could be 
related to another small cerebrovascular accident, metabolic 
disturbance, or possibly normal pressure hydrocephalus.

As of September 9, 1999, the veteran's code was do not 
resuscitate.  He had had decreased appetite and poor oral 
intake, he had been losing weight, and he had temporal 
wasting.  The family requested that a percutaneous endoscopic 
gastrotomy tube not be placed, and he was to be discharged to 
home hospice care.  Decubitus ulcer was to be monitored at 
home.  The veteran died later in September 1999, at his 
residence, according to the death certificate.

Dependency and indemnity compensation may be payable for 
death resulting from VA hospitalization, medical or surgical 
treatment, or examination.  See 38 U.S.C.A. § 1151.  This 
section of Title 38 of the United States Code was amended by 
Pub. L. No. 104-204, effective October 1, 1997, to limit the 
payment of compensation or dependency and indemnity 
compensation for disability or death resulting from VA 
treatment to those instances where the disability or death is 
due to fault on the part of VA or an event not reasonably 
foreseeable.  The Board notes that the appellant's claim was 
filed after October 1, 1997.  Therefore, the amended law is 
applicable to this Section 1151 issue.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).

In pertinent part, 38 U.S.C.A. § 1151, as amended, provides 
that dependency and indemnity compensation shall be awarded 
for a qualifying death of a veteran as if such death were 
service-connected.  For purposes of this section, a death is 
qualifying death if the death was not the result of the 
veteran's willful misconduct and the death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151.

Although the appellant contends that the veteran fell during 
a VA examination in June 1999, the veteran's death 
certificate is proof that only end stage heart disease due to 
chronic obstructive pulmonary disease due to system lupus 
caused the veteran's death.  The death certificate was 
completed by a physician who was under a legal obligation to 
indicate, to the best of his knowledge, how the death 
occurred.  A fall was not indicated as causing or 
contributing to the veteran's death.  This is probative 
evidence that a fall did not cause or contribute 
substantially or materially to the veteran's death.

The appellant has also indicated that VA overmedicated the 
veteran.  VA medical records assess polypharmacy in September 
1999.  However, the death certificate is evidence that only 
end stage heart failure, chronic obstructive pulmonary 
disease, and system lupus caused or contributed to the 
veteran's death.  The death certificate, by its silence as to 
faulty pharmacy causing or contributing to the veteran's 
death, indicates that it did not  No competent evidence 
indicates that faulty pharmacy caused or contributed 
substantially or materially to the veteran's death.

The most probative evidence indicates that end stage heart 
disease, chronic obstructive pulmonary disease, and system 
lupus were the causes of the veteran's death and that VA 
hospital care, surgical or medical treatment, or examination 
did not cause or contribute substantially or materially to 
the veteran's death.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  Entitlement to dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. § 
1151 is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



